Earl Warren: Number 26, the Leiter Minerals Incorporated, Petitioner, versus United States of America. Mr. Plauche.
Samuel W. Plauche, Jr.: May it please the Court.
Earl Warren: Mr. Plauche, you may proceed.
Samuel W. Plauche, Jr.: What the -- this is a review of an interlocutory order of injunction issued by the District Court below and affirmed by the Court of Appeals, Fifth Circuit. The fundamental question presented is whether or not the District Court's order was authorized improper, despite the federal anti-injunction statute, and in the face of the rule of committee which prevents the District Court or prevented it as we say from interfering with previously acquired and subsisting in rem jurisdiction of petitioner's suit which was pending in a state court of Louisiana. The brief history of the litigation is this. In August of 1953, petitioner brought its petitory action in a state court of Louisiana in -- in for Plaquemines Parish. The Court there was a court of general or plenary jurisdiction of the State. It was a petitory action brought by petitioner claiming recognition of its right entitled to the mineral rights which underlay some 8700 acres of marsh land in Plaquemines Parish. It was brought, as it was authorized to do and as it was expressly required by Louisiana practice to do against those parties in possession of the mineral rights, the California Company and a man named Lobrano, who, it was alleged by petitioner were wrongfully withholding the possession of petitioner's rights from petitioner and the possession was alleged to on behalf of petitioner to have been unlawful. It is true that the claim by petitioner in the state court rested upon its claim of -- its right to recognition of its title to the minerals. Promptly upon the suit having been brought in accordance -- strict accordance of the Court of Louisiana procedure, the defendants, California Company and Lobrano, undertook to remove the case to the federal court in and for the Eastern District of Louisiana. Petitioner filed a motion to remand which was granted by Judge Wright who later issued the injunction which is under review here. Judge Wright -- it was removed on the ostensible ground that there was a federal question presented by petitioner's state court complaint. Judge Wright in remanding said, “There may be a federal question lurking in the background, but it is not sufficiently disclosed -- disclosed by petitioner's state court complaint and at present is not a substantial one.” Upon the remand to the state court, the California Company and Lobrano who claimed under leases from the United States, joined the issue with petitioner. They challenged the jurisdiction of the state court. They claimed that United States which was in effect they say being sued was an indispensable party. It had withheld its consent and couldn't be sued and also and finally, that the state court petition claiming the right to the possession of the minerals being wrongfully withheld, we say, disclosed no claim for legal relief. In other words, that our suit, even if everything we said was true and all the documents that were attached were admitted as they read, we had no cause from a substantive stand point. Those issues went before the District Judge in the state court, Judge Bruce Nunez. They were exhaustively briefed and argued orally. And ultimately, sometime later in March of 1954, he overruled all of the defendant's defenses and held in effect that petitioner's case was sound, both procedurally and substantively. Six days before he ruled this present action in which this interlocutory order under review was issued, was commenced by the United States in the federal court for the Eastern District of Louisiana. This is an action claiming on behalf of the United States, title to the same minerals, seeking to erase and cancel petitioner's muniments of title which are of record and asking, and this is what is at issue here, and praying for a temporary injunction against petitioner's prosecution of its state court action. Immediately upon Judge Nunez's order, a ruling in the state court coming down six days after the suit commenced. The United States prayed for and obtained a temporary restraining order restraining any further prosecution that without notice of the state court action. Petitioner met this federal court action for the injunctive relief by a motion based on three grounds, the motion to dismiss or rebate. First, on the ground that it was argued prohibited by the federal anti-injunction statute. Second, that it interfered with the previously acquired in rem or quasi in rem jurisdiction of the state court over the Reese and that the state court had been resorted to first, some seven months before this injunction suit was filed. And finally, and in the alternative that since petitioner's claim that the minerals was based squarely and entirely upon an Act of the Louisiana Legislature, Act 315 of 1940 which I should come to in a moment. And since the -- the claim of petitioner based upon that Act would involve or might well involve substantial federal constitutional questions and since the Highest Court of the State of Louisiana had not rendered a definitive interpretation of the statute against such a federal case, that this Court -- that the federal court, meaning the District Court that should stay at hand or abstain from deciding prematurely such a federal constitutional question under what has aptly has been termed by Your Honors, the doctrine of extension. Those issues were presented to the District Court, briefed and argued and taken under advisement and Judge Wright after considering, denied petitioner's motion and entered a temporary injunction prayed for. On appeal the Fifth Circuit affirmed. The decision of the court below, both courts below based on the proposition as contended for by the Government and by the other respondents that the federal court had exclusive jurisdiction of petitioner's claim of the United States claim for it -- for the property which is the same reason that's in controversy in the previously filed state court. That the state court had no jurisdiction whatsoever and further, that the United States was an indispensable party to the state court litigation which had previously been filed by petitioner and which now stands enjoined. The crucial and the chronological facts leading up to the legal questions of which are involved are these. In 1935, an option was granted by the trustees of the estate of Joseph Leiter, deceased, to the United States covering this 8711 acres of marsh land in Louisiana for the future or -- or a possible future purpose of a migratory bird sanctuary or refuge. In that preliminary act which is not -- was not recorded, that was the mineral reservation that in the event, the option was exercised and in the event the deal was made or consummated the minerals would be reserved under certain terms. In 1938, December of 1938, Thomas Leiter, the sole heir of Joseph Leiter, deceased, actually made the deed, executed the deed and -- and consummated the deal and reserved the minerals under the land which of them -- which is the reason in controversy here, for an expressed term of 10 years. Now, if I may digress just a moment. Under the law of Louisiana, that the grant of reservation of minerals, creates non-ownership of those minerals as specific things apart from the soil which they underlie but under the law of Louisiana, the civil law, that concept of property. It creates merely a servitude or an easement or -- or a right to go and explore for and produce those minerals which may underlie the land, which servitude a reason if not exercised for 10 years, expires by a prescription or a limitation. In 1940, a year and a half after Thomas Leiter made his reservation when he made his deed to the Government of minerals for 10 years, the legislature of Louisiana passed Act 315 of -- of that year, providing and Your -- if Your Honors care to read it that the -- the 1940 Act is quoted verbatim, page 45, appendix (a) in the petitioner's brief. It's very short, “Providing that where minerals are reserved in a deed to the United States affecting land in Louisiana and the minerals are reserved, such mineral rights shall be imprescriptible.” In other words, they -- they will not as -- as were ordered otherwise or were previously would have happened. They will not expire for none use or exercise, but they will remain permanently in the reserve order. Now, Judge Nunez had this issue before and in the state court before he was restrained. He decided in favor of petitioner on the question of the merit, you see because the California Company and Lobrano had put an issue, not only the procedure aspects but also the -- the merit of petitioner's claim which was expressly fixed upon the Act of 1940. He took a middle ground which was something like this. The Act -- the reservation as I have stated and if Your Honors care to make a note where the reservation appears in extent so it's page 46 of petitioner's brief. The reservation in three parts, in three separate places reserves those minerals for 10 years which is what the term would have been for minerals in an ordinary reservation, but for the Act of 1940. There's another terminal data from which respondents rely on the merits which of course are not really at issue here. The -- in the First Circuit set ups of the reserving clause, it is provided that the right of inquiry for these minerals will terminate or expire on April 1st, 1945. Remember, this is now the 5th of 19 -- December 1938 deed, six and a half years after the execution of the deed in the reservation. There is this seeming inconsistent expiration date. Judge Nunez concluded from the language of the deed and from the effect of the Act that the earliest and you can see the inconsistent terminal date or cutoff date related only to the right of inquiry. It didn't affect the reservation of the minerals as a whole and he said that as to the mineral reservation at of the whole which was expressly for 10 years, the Act of 1940 suspended that prescription and made imprescriptible petitioner's rights. Well no respondents really make fun of petitioner's contention on the merits, although those again are not here before Your Honors. They say it would be absurd to say that you'd a right to enter or -- or explore for minerals if you didn't have a right to enter and explore for minerals, but that's not absurd at all. If I'm -- I'm still digressing on the merits because respondents you see make or take great issue with us and present the merits of the case and it does here only on review of an interlocutory order of injunction, but we feel that we should at least present the issues not to Your Honor to show that Judge had -- Nunez had questions of substance before you, substance in deciding and in petitioner's favor. And so, it gives weight to petitioner's claims that -- of -- of title and the right to recover the wrongfully withheld possession that is certainly not a capricious or fictitious claim. Judge Nunez in holding that the right of entry only expires and that the right to the minerals themselves were reserved and made imprescriptible is entirely consistent with what is known in the industry as directional drilling. As -- as Your Honors no doubt, has known for many years it has been possible to explore a point, produce mines and minerals and from the Pegasus type without ever entering the premises at all. The science had developed for years to such an extent that even though no entry at all in the premises to which the mineral rights apply -- mineral rights apply is made. You may make a surface location and deviate from the vertical directionally as to angles up to 45 degrees and for distances along the horizontal plane for distances in excess of a mile. So, it would be entirely consistent to say as Judge Nunez did, taking in an -- a contract interpretation approach here, that the right of entry expired, but the expressed reservation of the minerals for 10 years was effective and the legislature of Louisiana made it imprescriptible in an Act which was a validly an exercise of the public policy of the State to preserve the minerals for its citizens. With that, the status of the case when the restraining order was granted, there had been a decision in the state court in this in rem or quasi in rem suit and it'd been a decision favorable to petitioner and that entire litigation is now enjoined at the hands of the District Court and that has received the approval of the Circuit Court for three reasons which we urge in our motion. It is submitted by petitioner that the order below was incorrect. At the threshold, the injunction was forbidden by the anti-injunction statute which I think if Your Honors want to refer to in its extreme degree, you're familiar with it, I'm sure. It's on page 3 of petitioner's brief. It's now -- since 1948, Section 22-83 of title 28 of the United States Code and it reads, “A code of the United States may not stay proceedings in the state court, except as of -- expressly authorized by an Act of Congress or where necessary in aid of its jurisdiction or to protect or effectuate its judgments.” Of the three exceptions that are carved out of it by the expressed language of the -- of 2283, two may be laid aside immediately. First, there is no congressional authorization to the injunction below, respondent's point denied. There is no judgment which is attempted that is beneath this issue it signed or executed which it attempted to be protected or effectuated. Similarly, the phrase, the third exception where necessary in aid of its jurisdiction will not comfort or aid respondents here. The purpose of the phrase in aide of its jurisdiction was included in the 1948 revision of the Code. According to the expressed reviser's note, “To make it conform to another section of the judicial code and to make clear, the Court -- the federal court's recognized power to stay state court proceedings in cases removed to it, under the removal procedure. Further, if as respondents say, that phrase of -- of -- in aid of its jurisdiction, if that were to supersede or allow it to overcome the anti-injunction law on -- on the ground that since the federal court has general jurisdiction of claims brought by the United States, if it completely in all respect supersede the anti-injunction law, because the language of the -- of 13-45 which confer it generally jurisdiction of the United States courts to in cases brought by United States is exactly phrased as is the regular diversity jurisdiction or in cases of general federal questions or as in 13-37, cases arising under any Act of Congress which regulates Commerce between the states. So, if we were to say that merely because the United States Courts have -- have general jurisdiction, not exclusive of the suits brought to the United States, if that were to be allowed to -- to overcome the anti-injunction law, then you have no anti-injunction statute at all because the -- the act of conferring general jurisdiction on the federal court in cases brought by the Government is in the same language as all of the other is executed of jurisdiction upon the District Court. And Your Honors, we say, held that very thing in a case which is if not precisely the same because the parties weren't the same is entirely parallel in its reasoning and as -- in as to its subject matter last year in -- in Amalgamated Clothing Workers versus -- versus Richmond Brothers, where although the United States do not bear a party. Jurisdiction of the federal court was invoked under an Act that conferring jurisdiction upon the United States courts under 13-37, an act or an action arising on an Act of Congress relating to commerce between the States. And the injunction sought for the federal court in Richmond sought to stay a state court proceeding where not only was it asserted that the state court had no jurisdiction, Your Honors held or assumed that the state court had no jurisdiction and that the state court was there invading an exclusive federally created domain of -- of labor relations as governed by the Taft-Hartley Law.
Speaker: Deny --
Harold Burton: It just say they had not attempted to make the United States a party to the states, is it?
Samuel W. Plauche, Jr.: Sir?
William J. Brennan, Jr.: The United States had not been -- been made a party to the States?
Samuel W. Plauche, Jr.: In our case, Your Honor? No, sir, we -- we -- and as we could not have done so. We have as pointed out in those little subsequent portion of our argument, we have suggested the prescription of a formula set up by an earlier decision of Your Honors in 1936, suggesting that the United States intervene as an actor, a plaintiff suing in its own rights in the state court to assert whatever interest it may have, but it is not a party and no attempt has been made.
Speaker: Now, if what is it -- if it's in the chain of title of the defendants in that case would --
Samuel W. Plauche, Jr.: Sir?
Speaker: If the United States had granted the right to the defendants of the state case.
Samuel W. Plauche, Jr.: In our -- you're talking about that case? They -- they so claimed and we allege that they did on information and belief, although none of the documents are in the record. We now know from documents they've introduced in court that they are claiming under a color of right or lease from the United States, according to the same documents, claims of the title of the property.
Felix Frankfurter: May I ask you a question?
Samuel W. Plauche, Jr.: Yes, Your Honor.
Felix Frankfurter: In why no one view at all on the merits of your legal position but I'd like us to -- with the issue of their practicality. What, are you free to state or would you be good enough to state what difference it makes for you whether it -- the state case goes on or the federal or the thing is litigated in the federal court.
Samuel W. Plauche, Jr.: Your Honor, I'll be glad to answer that. We want the state court to go on, state court case. And our reasons if -- if I may articulate them or something akin to the reasons --
Felix Frankfurter: But the statutes (Inaudible)
Samuel W. Plauche, Jr.: Yes. No, no, sir.
Felix Frankfurter: (Inaudible)
Samuel W. Plauche, Jr.: Oh I -- no, I -- I'd be pleased to answer.
Felix Frankfurter: I like to see the --
Samuel W. Plauche, Jr.: Yes.
Felix Frankfurter: -- (Voice Overlap) of their --
Samuel W. Plauche, Jr.: I'd rather be pleased to answer. But for one thing, we're a simple law state, it -- unique in -- from all the other States in the --
Felix Frankfurter: Of course your federal judges are also (Inaudible) to the law.
Samuel W. Plauche, Jr.: Not, but one of eight in our Fifth Circuit as a Louisiana lawyer, if Your Honor pleases.
Felix Frankfurter: You don't want to answer.
Samuel W. Plauche, Jr.: Well, sir, I don't want to take a chance on their being uneducated. If the Court please, I -- I'll say I'm imperilled by -- and I think basically by the same reasons that activate the Court here to refuse to reach for state constitutional questions before a State final court has passed or interpreted an Act which is an issue and put to the constitutional test. We would like to have our 1940 Act to prove which our claim solely relies, pass upon at least first by a State Supreme Court. If we lose there, we'll just have to take our licking in as good race as we can, but I think that's really are the basic motivation I have. And if the Court please, referring again briefly for a moment to the -- what was a threat, special obstacle to this injunction, the 22-83. It is true that there are a number of lower court federal decisions which are contrary to the argument that I have just advanced. They commenced in 1923 in a District Court decision from Washington and that it -- there -- it has -- the error has been perpetuated several times since. The -- we have a response of course cited. In fact, on this, and we've cited a few. Our list is more complete than theirs. We will check it and because we want all of those decisions to come to light because we think that they're basically erroneous and typically demonstrated to be so and since Your Honors' decision last year in Richmond which to our way of looking at it reaffirmed the position of this Court on the anti-injunction statute with the -- that's up 15 years ago in Toucey versus New York Life. We -- if we see the decision, this Court will nor permit a judicial departure from the clear-cut prohibition of the anti-injunction statute, nor will you accept the argument which respondents made that in -- in the 1948 revision say, accepted the -- the judicial gloss of this other erroneous decision and that they became part and parcel of what's established of the anti-injunction law. Well, Your Honors, so completely rejected that in the Toucey case where you disapproved a long and -- and much earlier and much more dignified set of decisions from this very Court and said that actually silence of the Congress was not to be construed as more powerful than its own expressed clear-cut prohibition. So, we ask you. We've listened, set the cases up and we asked Your Honor to disapprove them. Finally, with the respondents rely in -- in trying to overcome which to us is a clear-cut prohibition against this injunction. The ancient rule that whether the United States is not named in -- in a statute which seeks to divest persons of rights, that the old ancient rule that the sovereign shall not be governed or controlled unless you'd expressed and they avert to that, but that rule is really inapplicable to this statute. The anti-injunction statute doesn't run to persons and divest persons of rights. It didn't say who may or who may not apply for a federal court injunction. It prohibits the federal courts from issuing any injunction. If -- there's no question of what class of person shall be affected. It's the Court that is deprived and completely divested of jurisdiction.
Felix Frankfurter: Now, is the opinion of this Court in the United Mine Workers case, is a -- is a little qualification on -- on that contention, is it?
Samuel W. Plauche, Jr.: Well, sir, it -- it does. It deserves -- brought our comment, I should say. It -- it deserves comment at any rate. I do not --
Felix Frankfurter: I was hoping I'd get one from you.
Samuel W. Plauche, Jr.: I -- I have -- it -- it's in the brief.
Felix Frankfurter: It seems that the Court is a pathetic listener than I am.
Samuel W. Plauche, Jr.: And if the Court please. Of all of the members of the Court who expressed himself specifically on the question and of course there has been now Norris-LaGuardia prohibition running in 2803. You said that even despite some language in the Norris LaGuardia Act, which the majority concurred in by three said, “Necessarily excluded the United States from its operation,” four -- four of the members of the Court held the evil with that preclusion here in language if I may say. The -- the Court was still deprived and divested of jurisdiction. The majority which was concurred in by three members in the United (Inaudible) was not content to rest its decision on the question of injunction upon this ancient in a rule of the sovereign not being included, were not mentioned. They -- they expressed that we -- we -- this is not enough. So then, they went on to point out that the language of the Act, the Norris Laguardia Act inevitably made the prohibition there applicable to the United States.
Felix Frankfurter: The reason I think the question is because that too pointing the question of that too was in legislation considered as a party that was the limitation upon the Court.
Samuel W. Plauche, Jr.: That's -- that's true, Your Honor, and it doesn't say, “Of the members who expressed themselves on the precise point,” more agreed with the contention that I've just made than -- than otherwise expressed themselves to the contrary.
Felix Frankfurter: Are you going to say something about the -- the underlying consideration of the anti-injunction statute, namely, you said this is a threshold person?
Samuel W. Plauche, Jr.: Yes, sir.
Felix Frankfurter: Someone is going to take the opposite position and says that you can get -- this is something you desire the position of the United States. It -- is it a threshold person, because the anti-injunction statute directs itself in conflict between two, the Court that to sovereignty.
Samuel W. Plauche, Jr.: Well, Your Honor --
Felix Frankfurter: If here, if Uncle Sam is the determining the fact that you can't have litigation without him, this conflict is brought into play.
Samuel W. Plauche, Jr.: If the Court please, I --
Felix Frankfurter: What do you say to that?
Samuel W. Plauche, Jr.: Well, I -- I'll be happy to discuss briefly the situation of it, the background. The -- the anti-injunction statute, of course, was designed and in -- since -- in 1793, it has been designed in slightly varying lengths to avoid these direct collisions, which we say is presented here, a direct collision between courts, if not necessarily --
Speaker: But why does the Court need to --
Samuel W. Plauche, Jr.: If the Court please, it's not necessarily so. I -- I'm --
Speaker: All right.
Samuel W. Plauche, Jr.: -- not necessarily so. If the nature of the actions is such that -- that only one court can proceed to a final adjudication if the nature of the action is in rem or quasi in rem which is the second point I'm getting to. Then, actually jurisdiction over all the parties in each case is not necessary, a criterion. In other words, the parties need not be identical, particularly whereas here, we could not make the parties identical because we couldn't sue the United States in the state court. It --
Felix Frankfurter: That's -- that's why they say you can't sue anybody.
Samuel W. Plauche, Jr.: Well, if the Court please, I know that [Laughs] and so far --
Speaker: (Voice Overlap) --
Samuel W. Plauche, Jr.: Yes, sir. And I'm now coming to that end. Here, we have a -- a -- the two types of cases, a state court case and a subsequent federal case, the nature of which is such that only one of the suits can proceed to final judgment because only one of the -- the -- the two sets, of course, can proceed to adjudicate and effectuate its decree in order to give relief. The rule that the Reese cases which we have -- which is our second point and which is really is -- is a fundamental question. It -- it's been recognized by this Court for 120 years since Hagan versus Lucas was decided. It is no test of the Reese doctrine which is I say, has been for almost a -- a century and a quarter that the Reese, be in custodia legis or be currently under seizure. It is just -- the test is whether or not in the action, it will ultimately become necessary to control or dispose of or have jurisdiction physically of the Reese and that's the situation here. Actually, the -- the whether the two actions qualify the nature in rem or quasi in rem so as to fit into the Reese doctrine it -- it's a matter of this real test and conceded below. They go up on a question of jurisdiction upon this and the fact that we're in effect suing the United States at which -- which is not conceded to be sued in the state court. Well, of course, we say that they‘re not at this juncture to examine the state court's jurisdiction. We say that if the examine we're still on primary ground for since 1936, the Reese doctrine and all of the attributes which are invoked here by petitioner has been fully applicable to the United States. For it was in 1936 that Your Honors decided, United States versus Bank of New York & Trust Company. And there, the respondent's arguments made in that case could have been put out of the United States reports in the head notes and in -- pasted in the briefs and there'd be no substantial difference here that --
Felix Frankfurter: That -- that makes them short.
Samuel W. Plauche, Jr.: Yes, sir. If the Court please, the same authorities were liable to the United States. The United States went into federal court subsequent to dependency of state court actions involving money there, a fund. Here, it's mineral rights. They claimed that the United States Court had exclusive jurisdiction to determine the Government's claim to this reach. That there was really no -- no in rem case in the state court because the property wasn't in custodial lease, it was in personam at that junction. It further claimed that the sovereign immunity of the United States prevented it from being sued in the state court and that in effect, they were really suing the United States when they were proceeding against property, money that was, that the United States was claiming as its own. All of those contentions would reject it unanimously with the Court. The Court there held and this needs the fundamental argument of respondents in the (Inaudible) holding below. That the United States Court does not have exclusive jurisdiction of a claim by the United States to it -- to an interest in property or to ownership of property. Further, that the doctrine of sovereign immunity was no bar to the application of the Reese doctrine. They even said there, that the United States may intervene in the state court suits where these claims were being made against these banks, where the moneys were on deposit. As an actor, asserting its -- the Government's claim to this money with no sacrifice of its -- its dignity as a sovereign and with no reduction of its sovereign immunity. There again in the state court of New York where these two suits were pending in 1933 and 1934, the United States was not a party, because these Russian Insurance Companies and it's still surviving the record who had brought the state court actions claiming ownership of the record couldn't have sued the United States. If the absence of the United States in a state court proceeding where it can't be sued is -- is already in complete answer to -- to the Reese doctrine, then, it should never been applied to the United States at all and yet the doctrine in counsel, it forced to admit it under the Bank of New York case, the doctrine is fully applicable to the United States. And if the -- the objection here which it was focused by Mr. Justice Frankfurter's question, that since the United States is not in the state court, it has no jurisdiction and therefore, the rule you rely on is -- is inapplicable. That whole question would never be presented because if the United States' absence was to be made a presence, was to made a test of the Reese doctrine, then it would never have been established as applicable to the United States in the fist place and for 20 years as I say the rule has been established and never modified that the doctrine, the fundamental doctrine which we invoke is applicable to the Government of the United States. Again, we say, we -- actually, if we stand where the Richmond Brothers case stands, we do not need to discuss, we think, the merits of the state court's jurisdiction. But even if we are required to debate upon the merits of the state court's jurisdiction of the case that's now there enjoined, we feel that we are on firm ground, both under state procedure in the state jurisprudence, and under the decisions that we think are controlling of this Court. We think that the action was properly brought against these parties, who we say and allege are wrongfully withholding from us possession of our property. And on up -- our showing of our claim of right to it, we should be restored. That is -- been the -- the rule of the Louisiana since 1836 and we say consistently since then. There's some debate on that subject, which I should think that the Louisiana courts, as to its jurisprudence, would be the agency best able to resolve. Under this --
Hugo L. Black: But you were -- you were successful of the state court.
Samuel W. Plauche, Jr.: Yes, procedurally and substantively.
Hugo L. Black: And substantively.
Samuel W. Plauche, Jr.: Yes.
Hugo L. Black: What effect would this have on this suit?
Samuel W. Plauche, Jr.: Well, Your Honor, I don't think -- I'm not going to be so bold as to say Erie Railroads would have any bearing would make the rule established there applicable to any federal court. It was a lower echelon decision. It first based in other the words, that we rounded, but we don't contend that it established a rule of state law, that's binding upon this Court. It does suggest this though, that petitioner's claim both procedurally and on the merits is one that has substance. For the only Court that has spoken thus far on our claim says, “Petitioner had a lot of minerals. You have a good claim and you're properly in Court. You have a good claim on the merits and you're properly in Court.”
Stanley Reed: What it -- what it -- that's why there's a later proceeding against the United States for damages because of the fact that they'd lost the land below. That -- that decision under state court will have no effect on the federal court.
Samuel W. Plauche, Jr.: No, sir, I wouldn't think so. If we could -- if we could ultimately make out a claim for damages say on the Federal Tort Claims Act, maybe some kind of a notion under the Tucker Act, I would not contend, I think, that the lower court's state decision would have any bearing of -- would be controlling under the federal court. We do say this, that the -- the Louisiana Supreme Court's decision on the statute of Louisiana upon which petitioner pitches its claim, is the final authoritative decision and of -- of acceptance so far as federal constitutional questions may arise. And there of course, or -- or with that one exception. Louisiana -- the Louisiana Supreme Court has the final word as to what the Act of 1940 means, wherefore its reaches, how deeply it affects this reservation. Does it affect it as the petitioner says? Does it -- does it suspend all prescription or -- or limitation, whether it be conventional or statutory, or does it affect only the 10-year none-use of prescription which Judge Nunez said it did and he avoided by taking the middle ground of interpretation, where he avoided the -- the earlier terminal day by saying, “That related only to the right of entry” and that the 10-year prescription as to the minerals, the ownership of the minerals and sales was alone suspended.
Felix Frankfurter: May I ask you this question?
Samuel W. Plauche, Jr.: Yes, sir.
Felix Frankfurter: Do you say that the rights that would be established at the state suit or allowed to complete its course and establish in your favor involved no overlapping claims by the United -- asserted by the United States in (Inaudible) in a federal court to acquire title.
Samuel W. Plauche, Jr.: I -- I'm afraid I didn't -- I understood all of your language until the end, and I -- I didn't quite get the impact of your question.
Felix Frankfurter: Does that -- does that -- does all that would be involved in a judgment in your favor if the state proceeding were allowed to run its course does not -- does not overlap any interest asserted by the United States in (Inaudible) to acquire title.
Samuel W. Plauche, Jr.: Yes, Your Honor, I think there is an overlap. I think that we are claiming -- we are claiming the ownership of and the right to possession of the same Reese. We are claiming again the state court against the only persons that we may claim it against that's people in possession who have withheld the possession from us.
Felix Frankfurter: And they -- and they derived and that's --
Samuel W. Plauche, Jr.: They --
Felix Frankfurter: -- to be derived from the United States.
Samuel W. Plauche, Jr.: Yes. They claimed to do so. We alleged on information.
Felix Frankfurter: All right. I understand -- I understand that as --
Samuel W. Plauche, Jr.: Yes, yes --
Felix Frankfurter: -- proactive claim, the denial of claim --
Samuel W. Plauche, Jr.: Yes, sir. They --
Felix Frankfurter: (Voice Overlap) there is this overlapping claim to see what would be adjudicated in the state court and what the United States asserted. That's right.
Samuel W. Plauche, Jr.: Yes, sir. That's correct.
Felix Frankfurter: Well then -- then suppose you get, suppose your case goes to judgment -- is -- does -- does that affect the suit by the United States? Would it be bound by that (Voice Overlap)?
Samuel W. Plauche, Jr.: No, sir. It would not be bound.
Felix Frankfurter: Therefore, it would be --
Samuel W. Plauche, Jr.: It couldn't be.
Felix Frankfurter: -- something.
Samuel W. Plauche, Jr.: Sir?
Felix Frankfurter: That it would -- it could and would if they're doing it. We litigated something and we get a conclusion maybe it's by your court all you need to do is to do -- do the answer, is that right?
Samuel W. Plauche, Jr.: It might do so. It would certainly be procedurally entitled to do so, because it would not be res judicata if the -- if the state courts win it -- state case wins its cause in its present posture without the United States intervening as an actor. Then, it is certainly true the United States would not be bound by the final state of adjudication.
Felix Frankfurter: You know that will affect you're saying. The United States need not be a part of this. It's not a necessary part of the State's position, and that suit may proceed without any adverse effect upon the United States because the United States is unaffected juridically speaking by whatever the state court may decide.
Samuel W. Plauche, Jr.: That's right, Your Honor.
Felix Frankfurter: Is that your position?
Samuel W. Plauche, Jr.: That -- that's my position and that really is the underlying foundation of -- of the case three quarters of a century ago in United States versus Lee. Because if the state court final adjudication would actually bind the United States, then it would be difficult to escape the contention that you're in effect suing the United States if you bind them with or without its presence in -- in action which you bring yourself. And that again was reaffirmed in -- in Land versus Dollar where the -- all of the stock or the controlling stock in the Dollar Steamship Line was at issue. And the possession of which was sought by the Dollar family on the ground that they owned and never acquired a title with it. And they said that the members of the Maritime Commission were withholding out the possession wrongfully. And the Court pointed out it there, just as it had pointed out then some 68 years previously in United States versus Lee that the United States will not be precluded by this decree from bringing its own action after the State, after this case has run its course. And so, we say that procedurally, if we're -- if we're forced into the area where we have to debate upon the merits, the jurisdiction of the state court, we say both under the Louisiana law, which we, of course, we've tried elaborately enough to agree. And under that -- which we think are the controlling decisions here, we may proceed in the state court untrammeled by this injunction and to get a final judgment insofar as it lies within the power of the United -- of the state court to grant it, which of course, would fall short of being a binding adjudication upon the United States.
Hugo L. Black: Do you think -- excuse me.
Samuel W. Plauche, Jr.: Go ahead, sir.
Hugo L. Black: Do you think that the interpretation of this Louisiana statute is crucial in an ultimate dispute between the United States at your client?
Samuel W. Plauche, Jr.: You -- Your Honor, I think that's the whole case on the merits.
Hugo L. Black: Well, then, what you are saying, I guess is, that am I right or wrong I think I get what you said last. A judgment wouldn't -- could not be pleaded as res judicata.
Samuel W. Plauche, Jr.: Against the United States?
Hugo L. Black: That's right.
Samuel W. Plauche, Jr.: That's right.
Hugo L. Black: Because they're not a party.
Samuel W. Plauche, Jr.: That's right, sir.
Hugo L. Black: But if the Supreme Court of the State were give a particular interpretation to the statute in your lawsuit, do you think that the Erie-Tompkins doctrine would compel the federal courts to respect that interpretation.
Samuel W. Plauche, Jr.: Well, I would say this in certain respect, it accept insofar as the federal constitutional question of the Court.
Hugo L. Black: Well, of course, yes.
Samuel W. Plauche, Jr.: But barring that, I think if the state court interpretation of the Act of 1940 would be binding upon this Court, I think even before Erie Railroad versus Tompkins. That would have been the law.
Hugo L. Black: Well, but that -- that --
Samuel W. Plauche, Jr.: Yes, sir. That's my position.
Hugo L. Black: -- and that should be the real point you have.
Samuel W. Plauche, Jr.: Yes, sir.
Felix Frankfurter: Although it --
Samuel W. Plauche, Jr.: That's --
Felix Frankfurter: -- involve United States properly.
Samuel W. Plauche, Jr.: Sir?
Felix Frankfurter: Although if you involve the proprietary from the United States.
Samuel W. Plauche, Jr.: Allegedly by them. We do not --
Felix Frankfurter: Unless --
Samuel W. Plauche, Jr.: -- concede as allegedly.
Felix Frankfurter: Allegedly.
Samuel W. Plauche, Jr.: Of course, in -- in the Land versus Dollar the --
Felix Frankfurter: But the construction of the statute, does that -- does that determine whether their allegation of interest is correct or not?
Samuel W. Plauche, Jr.: Yes, in a way it does, Your Honor, and I think in -- in a vital way it does, because an interpretation of the statute will determine the effect of the reservation that we -- that our predecessor made in 1938. Was it retroactive transactions prior to that time? Was it -- did it deal only with the statutory limitation?
Felix Frankfurter: What initial date of the -- against the United States?
Samuel W. Plauche, Jr.: The date -- it was the date of our initial interest in December 1938. That is the date. Mr. Leiter deeded this marsh land to the Government and reserved the minerals. We say we have never lost the minerals.
Hugo L. Black: When was the statute filed?
Felix Frankfurter: 1940, a year-and-a-half later. Of course, we say that if the Fifth Circuit held in a case, not exactly on all force, it -- it was a statute dealing with the remedy and it under well established doctrine of construction of -- of statutes that it may be retroactive without impairing the obligation of a contract. Of course, our -- our counsel, of our friends here say that it -- you construed as we say or as we have said previously, it should be construed.
Felix Frankfurter: But under the problem, Mr. Plauche. If it -- it it's of United States -- arose in 1938 (Inaudible) Why -- wasn't the interest of United States fixed as of that date regardless of what your legislature did in 1940.
Samuel W. Plauche, Jr.: If -- if the Court, if -- if Mr. Justice if you please. That is when they got the deed. But in the deed, the minerals were expressly withheld. It is only the minerals that are at issue here. Even under their most ambitious theory, they didn't come into possession of -- of the right of ownership of the minerals until 1945. And because that is the first that they -- if they can point to that they say, “We got these minerals.” We withheld the minerals. It was a withholding from the grant to the United States. All they got was 8000 acres of marsh.
Felix Frankfurter: And isn't the -- isn't scope the legal consequences of controlling in 1938, fixed as 1938 so far as any claim of the United States is concerned, what that withholding a residence (Inaudible)
Samuel W. Plauche, Jr.: With the -- I think that an argument can be made on that score. And that -- that really just brings me directly into my third point. That brings into the question of what was the effective scope of the 1940 Act that we pitch our claim exclusively upon. For it -- it would not, for that Act, we would not have been here. We would not have been in the state court of Louisiana and that brings directly --
William J. Brennan, Jr.: Do you mean by that that the end of 10 years, except for the 1940 Act, United States would have succeeded to the minerals?
Samuel W. Plauche, Jr.: We would have been out as I -- it's my appreciation of the law. So, that leads me to the third and final point which our -- we argued and pleaded from the inception, and which the Court of Appeals did not even mention and that was what, as I said before, we have termed that Your Honors have termed that with a doctrine of extension and that is that that no doctrine more settled on -- as a matter of fact I think Mr. Justice Black adverted to it ex parte this morning in another connection. No doctrine is more settled and that this Court admonishes itself and the courts below, not to reach prematurely for constitutional questions, that whenever the constitutionality of a state statute is drawn into question on the ground that it violates the Federal Constitution, and since more and more, those questions have become interwoven with doubts upon local law. You will insist not merely permit into discretion. You will insist that the Court do not reach for the constitutional question in order to avoid a premature decision in respect of a matter of local law.
William J. Brennan, Jr.: Well -- well are you going to tell us how and by agreement? You said the United States could have these mineral rights after 10 years, now intervening statute. It says your agreement (Inaudible)
Samuel W. Plauche, Jr.: If the Court please, the Fifth Circuit has rendered a decision on -- involving the statute in which Judge Borah, which, as I say, not exactly the same as here because it was an -- an antecedent reservation, not the one directed to the Government, which held that it was a procedural remedy that Louisiana had created a limitation on minerals that where in other places they're forever to see, Louisiana had -- had given them a limited light, it says it had the power to give them the limited light if it could shorten or extend or eliminate that term entirely.
William J. Brennan, Jr.: Yes, but didn't I understand --
Samuel W. Plauche, Jr.: Is that what the -- sir?
William J. Brennan, Jr.: Didn't I understand that the express agreement in the 1938 had a provision which provided that the United States should succeed to these rights at the end of that time when it was made?
Samuel W. Plauche, Jr.: If the Court please, that would say nothing more. We say, counsel differ with us, than what the law said and added -- took nothing from what the law would have provided. Now, they make the -- the argument that there were additional conditions imposed, but we say essentially as Judge Nunez in the state court decreed before he was stopped from going further. Essentially, that was a -- what the law of Louisiana provided in respect of a term that he'd meant, that since Louisiana could -- limits the term of the minerals. It could eliminate the limitation, and that's what they did to benefit the citizens of the State in cases of sales to the United States in the year 1940. So, that (Voice Overlap), as I say in the -- in the case of United States versus Nebo Oil Company, the retroactivity of the 1940 statute was passed on in a different connection, but it's leased insofar as the retroactivity, it was passed.
William J. Brennan, Jr.: Well, was there anything in the agreement with the Government in 1938 which says, so to speak, “Well, we're limiting this for 10 years only because that's the law that we did.”
Samuel W. Plauche, Jr.: No, sir, it was not. They say that --
William J. Brennan, Jr.: (Voice Overlap) -- in agreement.
Samuel W. Plauche, Jr.: Sir?
William J. Brennan, Jr.: On the face of an agreement.
Samuel W. Plauche, Jr.: No, sir. There was no. That it didn't refer expressly to law that -- that this is what they were doing.
Stanley Reed: But -- but it did, as I understand Justice Brennan's question, it -- it did agree that at the end of the 10 years, it should go to the United States.
Samuel W. Plauche, Jr.: Yes, sir. That's -- no. It didn't do that, Your Honor. It actually said in this seemingly inconsistent date at the end of six-and-a-half years --
Stanley Reed: Well --
Samuel W. Plauche, Jr.: -- is what they say it should go. But there, Judge Nunez construed that its meaning only relating to the right of entry and that the 10 years unqualified reservation was the one that was suspended for the Act of 1940. If I may speed along in the minute or two minutes that are left, respondents say that there would be no point in -- in Your Honors applying the doctrine of extension here, because they say that the Supreme Court of Louisiana has already held in another case that in the absence of the United States, it won't pass upon this constitutional question. So, they say, “Why should we -- why should Your Honors do what the Supreme -- send it back to the state court when Supreme Court has declared itself unwilling to act?” Well, it's true that the Supreme Court of Louisiana, a few years ago in Whitney National Bank versus Little Creek Oil did refuse to pass upon the federal constitutionality of the Act of 1940, which we have under discussion. But they did so for the sole reason that the party who raised the - the constitutional question was Little Creek Oil Company, which had no lease from the United States. It had utterly no interest to raise the question. It could not be prejudiced or held one way or the other. And that was the only reason that the Supreme Court of Louisiana abstained from deciding the federal constitutional questions.
William J. Brennan, Jr.: Well, wouldn't it be proper to say that your position is, that both these suits may continue at the same time?
Samuel W. Plauche, Jr.: No, sir. It would not be -- that is not my contention. It is my view Your Honors first that the injunction is wrong.
William J. Brennan, Jr.: I don't mean the injunction.
Samuel W. Plauche, Jr.: Yes. For getting a -- a part from the injunction --
William J. Brennan, Jr.: Because that's --
Samuel W. Plauche, Jr.: -- that the Reese cases that the inherent nature of the cases prevents both suits from proceeding at once. Now, the relief to be obtained, it -- it's a question, whether the federal action should be dismissed outright which was the action Your Honors took in the Bank of New York & Trust Company case in 1936. You dismissed or affirmed the business or merely a state. We think that the requirements of the law would be satisfied. That is the anti-injunction statute and the doctrine of the Reese cases and the doctrine of extension would be satisfied by State only to send that case back to the Federal District Court with instructions to retain the bill, pending the outcome of the state case, where at least there will be a -- a definitive interpretation of the Act of 1940. That -- that interpretation may run wholly unnecessary that federal constitutional question that Mr. Justice Brennan was worried about, or that certainly would emerge and that is not a question of whether that federal constitutional question -- it maybe is going to come up. It's already come up in the state courts. They have already urged the same -- the federal constitutional inhibition against the Act of 1940 in the state court before Judge Nunez was stopped by the lower court injunction. That would also, I think, well meet the irreparable damage of which is painted in vivid language by respondents. And I think it had a lot to do with the issuance of the improvident injunction below that the -- the loss of all the producible oil, I think the -- there's really a -- a masterly presentation of the irreparable damage to support an injunction that had no legal foundation whatsoever. Well, that's the -- the alternative suggestion as to the relief, would I think be a sufficient answer because if the case were reversed and the -- the instructions to the lower court would retain the bill, they could renew the application for the restraining order in any appropriate time that they felt the lessees were being -- going to be ousted from this oil field. Again, and finally, the respondents paint the -- the deplorable consequences of a reversal, the -- the lack of uniformity to what exists of -- of both procedurally and substantively if the state courts were permitted in 48 different jurisdictions to decide these questions of land law upon which might depend the rights of the United States. Well, I'm not sure that that's a deplorable consequence at all because -- particularly in this case where the law of Louisiana is unique. Why should -- why should a local land law of Louisiana be decided in -- in conformity with the laws of Oregon, or -- or -- and of course with the concepts that any common law judge throughout the rest of the country might entertain? And I don't think the Constitution contemplates it. In fact, I think that the Constitution denounces it because in matters of local land law, the -- the laws of the separate states have always been considered entirely supreme. And finally, with respect to these deplorable consequences, I should like to refer to Mr. Justice Miller's language in the Lee case which in a similar manner, 75 years ago, the same deplorable consequences were predicted. And he said that the hypothetical evils may always be suggested by a fruitful imagination when, in regard to laws upon which that defend the rights of the individual or the Government. But if the existence of such laws is to be made upon their capacity to withstand such criticism, then the whole fabric of the law must fail. Petitioner submits this case.
Earl Warren: We'll recess, now.